Case 2:19-cv-00036-TSK-MJA Document 50 Filed 01/28/21 Page 1 of 11 PageID #: 266



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  ELKINS

 DALE P. FIELD, JR.,

             Plaintiff,

 v.                                           Civ. Action No. 2:19-CV-36
                                                        (Kleeh)

 PHILLIP MORRIS, USA, INC.,

             Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION
         [ECF NO. 47] AND DISMISSING ACTION WITHOUT PREJUDICE

       This action was originally filed in the Circuit Court of

 Randolph County, West Virginia. It was removed to the Northern

 District of West Virginia on June 10, 2019. The Plaintiff, Dale P.

 Field, Jr. (“Field”), brought multiple claims against the original

 defendant, Altria Group, Inc. (“Altria”), relating to purported

 injuries arising from Plaintiff’s use of tobacco products. Altria

 moved to dismiss the Complaint for lack of personal jurisdiction

 [ECF No. 4]. On July 1, 2019, Plaintiff moved to add a defendant

 [ECF No. 7] and responded to the motion to dismiss [ECF No. 8]. On

 July 1, 2019, the Court referred the action to the Magistrate

 Judge. [ECF No. 9].

       On October 29, 2019, the Magistrate Judge entered a Report

 and Recommendation (“R&R”), recommending that Altria’s motion to

 dismiss be granted and the claims against Altria be dismissed.
Case 2:19-cv-00036-TSK-MJA Document 50 Filed 01/28/21 Page 2 of 11 PageID #: 267
 Field v. Phillip Morris, USA, Inc.                       2:19-CV-36

               ORDER ADOPTING REPORT AND RECOMMENDATION
         [ECF NO. 47] AND DISMISSING ACTION WITHOUT PREJUDICE

 [ECF No. 15]. The Magistrate Judge also recommended that the Court

 construe Plaintiff’s motion to add defendant [ECF No. 7] as a

 motion to amend the complaint and grant said motion. On February

 3, 2020, this Court adopted the Magistrate Judge’s R&R. [ECF No.

 24].

        At that point, however, Plaintiff initiated a separate action

 in the Circuit Court of Randolph County, West Virginia, against

 Philipp Morris USA (“PM USA”). PM USA removed the action to this

 Court. The Magistrate Judge consolidated the two actions, but the

 District Judge then granted a motion to dismiss in 2:20-CV-2,

 opting to proceed solely in the above-referenced action. During

 that time period and on March 31, 2020, Plaintiff filed a Motion

 for Default Judgment in this case. [ECF No. 32]. On April 14, 2020,

 the Court ordered Plaintiff to serve PM USA with the Amended

 Complaint and Summons within 90 days of the entry of the order.

 [ECF No. 39].

        Since the Court ordered him to serve PM USA, Plaintiff has

 filed the following: a Motion to Vacate Amended Order [ECF No.

 41], in which he asks the Court to vacate a previous order entered

 by the Magistrate Judge; a Renewal of Motion for Default Judgment

 [ECF No. 42]; a Request for Waiver of Service [ECF No. 43]; and a

 Motion for Extension of Time and Order for Service Pursuant to

 Rule 4(c)(3) [ECF No. 44].

                                       2
Case 2:19-cv-00036-TSK-MJA Document 50 Filed 01/28/21 Page 3 of 11 PageID #: 268
 Field v. Phillip Morris, USA, Inc.                       2:19-CV-36

               ORDER ADOPTING REPORT AND RECOMMENDATION
         [ECF NO. 47] AND DISMISSING ACTION WITHOUT PREJUDICE

                    I.   THE REPORT AND RECOMMENDATION

       Pursuant to 28 U.S.C. § 636 and the local rules, the Court

 referred the entire action to United States Magistrate Judge

 Michael J. Aloi. On August 12, 2020, the Magistrate Judge entered

 an R&R, recommending that the Court dismiss the case without

 prejudice because Defendant had not waived service and Plaintiff

 had failed to serve PM USA within the time ordered by the Court.

 Specifically, the R&R recommended the following action by this

 Court: that Plaintiff’s Request for Waiver of Service [ECF No.

 43], to the extent which it may be construed as a request for

 relief from the Court, and Plaintiff’s Motion for Extension of

 Time and Order for Service Pursuant to Rule 4(c)(3) [ECF No. 44]

 be DENIED and that the action here be DISMISSED without prejudice

 [ECF No. 47]; that Plaintiff’s Motion for Extension of Time to

 Supplement Response [ECF No. 38] and Plaintiffs Motion to Vacate

 Order [ECF No. 41] be DENIED AS MOOT; and that Plaintiff’s Motion

 for Default Judgment [ECF No. 32] and Plaintiff’s Renewal Motion

 for Default Judgment [ECF No. 42] be DENIED.

       The R&R also informed the parties that they had fourteen (14)

 days from the date of service of the R&R to file “specific written

 objections,     identifying     the    portions    of   the    Report    and

 Recommendation to which objection is made, and the basis of such

 objection.” It further warned them that the “[f]ailure to file

                                       3
Case 2:19-cv-00036-TSK-MJA Document 50 Filed 01/28/21 Page 4 of 11 PageID #: 269
 Field v. Phillip Morris, USA, Inc.                             2:19-CV-36

               ORDER ADOPTING REPORT AND RECOMMENDATION
         [ECF NO. 47] AND DISMISSING ACTION WITHOUT PREJUDICE

 written objections . . . shall constitute a waiver of de novo

 review by the District Court and a waiver of appellate review by

 the   Circuit   Court    of   Appeals.”   The    docket    reflects     that    the

 Plaintiff accepted service of the R&R on August 17, 2020. [ECF No.

 48]. He filed timely objections on August 24, 2020. [ECF No. 49].

                           II.   STANDARD OF REVIEW

       When reviewing a magistrate judge’s R&R, the Court must review

 de novo only the portions to which an objection has been timely

 made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

 without      explanation,       any    of       the      magistrate      judge’s

 recommendations” to which there are no objections. Dellarcirprete

 v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

 Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

 uphold portions of a recommendation to which no objection has been

 made unless they are clearly erroneous. See Diamond v. Colonial

 Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). “When

 a party does make objections, but these objections are so general

 or conclusory that they fail to direct the district court to any

 specific    error   by   the    magistrate      judge,    de    novo   review    is

 unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730 (S.D.W.

 Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

 1982) (emphasis added)).



                                       4
Case 2:19-cv-00036-TSK-MJA Document 50 Filed 01/28/21 Page 5 of 11 PageID #: 270
 Field v. Phillip Morris, USA, Inc.                       2:19-CV-36

               ORDER ADOPTING REPORT AND RECOMMENDATION
         [ECF NO. 47] AND DISMISSING ACTION WITHOUT PREJUDICE

                               III. OBJECTIONS

       Plaintiff filed a three-page document including a list of

 three objections, which this Court will review each under the de

 novo standard. Plaintiff argues:

             (1)   that his motion for extension of time is
                   warranted;

             (2)   that his motion for waiver is proper; and

             (3)   that the other motions           provided    by
                   Plaintiff are not moot.

 [ECF No. 49].


                               IV.   DISCUSSION

       After reviewing for clear error and finding none, the Court

 adopts and incorporates by reference all portions of the R&R to

 which no objection was made.



    A. Objection #1: Motion for Extension [ECF No. 44]

       Plaintiff first argues that his motion for an extension of

 time to serve PM USA is warranted. [ECF No. 44]. He argues that it

 was timely because it was filed prior to the expiration of the

 time frame allotted by the Court. Id. In support of his argument,

 Plaintiff cites a case from the United States District Court for

 the Middle District of North Carolina, which he states supports

 the assertion that if personal service is difficult to obtain, a


                                       5
Case 2:19-cv-00036-TSK-MJA Document 50 Filed 01/28/21 Page 6 of 11 PageID #: 271
 Field v. Phillip Morris, USA, Inc.                       2:19-CV-36

               ORDER ADOPTING REPORT AND RECOMMENDATION
         [ECF NO. 47] AND DISMISSING ACTION WITHOUT PREJUDICE

 motion for extension of time is warranted. Id. Plaintiff argues

 that his incarcerated status makes personal service difficult. Id.

       The Court notes that PM USA has never been served in this

 matter. Rule 4(m) of the Federal Rules of Civil Procedure provides:

             If a defendant is not served within 90 days
             after the complaint is filed, the court — on
             motion or on its own after notice to the
             plaintiff — must dismiss the action without
             prejudice against that defendant or order that
             service be made within a specified time. But
             if the plaintiff shows good cause for the
             failure, the court must extend the time for
             service for an appropriate period.

 Fed. R. Civ. P. 4(m).

       The Amended Complaint against PM USA was deemed filed on

 February 3, 2020. [ECF Nos. 21, 24]. Plaintiff did not serve PM

 USA following the filing of the Amended Complaint. Pursuant to

 Rule 4, the Court exercised its discretion on April 14, 2020, when

 it entered an order directing Plaintiff to serve PM USA within 90

 days. [ECF No. 39]. In short, Plaintiff has already been granted

 an extension to effectuate service in this action. Id. The Court

 is not persuaded by Plaintiff’s argument that his incarceration

 justifies further delay. Still, over seven months after the filing

 of the Amended Complaint, Plaintiff has not effectuated service.

 For these reasons, Plaintiff’s objection is overruled, and the R&R

 is adopted on this issue.



                                       6
Case 2:19-cv-00036-TSK-MJA Document 50 Filed 01/28/21 Page 7 of 11 PageID #: 272
 Field v. Phillip Morris, USA, Inc.                        2:19-CV-36

                ORDER ADOPTING REPORT AND RECOMMENDATION
          [ECF NO. 47] AND DISMISSING ACTION WITHOUT PREJUDICE

    B. Objection #2: Motion for Waiver [ECF No. 43]

       Plaintiff argues that he acted properly in requesting that

 the Court order that service be made by United States marshal under

 Rule 4(c)(3) of the Federal Rules of Civil Procedure. He further

 asserts that the Magistrate Judge failed to recognize him as a pro

 se litigant and should honor his in forma pauperis status that he

 was granted in state court.

       Under Rule 4(c)(3), the Court may order that service be made

 by the United States marshal “if the plaintiff is authorized to

 proceed in forma pauperis under 28 U.S.C. § 1915.” Fed. R. Civ. P.

 4(c)(3). Here, Plaintiff filed the required financial affidavit in

 the Circuit Court of Randolph County to waive litigation costs,

 but did not request the same nor was he granted in forma pauperis

 status    in   the   United   States   District   Court   for   the   Northern

 District of West Virginia. [ECF No. 1-1]. Because the Court did

 not order the United States marshal to effectuate service of the

 amended complaint and summons for Plaintiff, nor did it grant

 Plaintiff in forma pauperis status to make such manner of service

 appropriate; therefore, Plaintiff’s objection as to this ground is

 overruled and the R&R is adopted on this issue.


    C. Objection #3: Remaining motions

       Plaintiff argues that the remaining motions are not moot


                                        7
Case 2:19-cv-00036-TSK-MJA Document 50 Filed 01/28/21 Page 8 of 11 PageID #: 273
 Field v. Phillip Morris, USA, Inc.                       2:19-CV-36

               ORDER ADOPTING REPORT AND RECOMMENDATION
         [ECF NO. 47] AND DISMISSING ACTION WITHOUT PREJUDICE

 because he acted within the perimeters of federal law. While that

 is the extent of Plaintiff’s vague objection, with no supporting

 authority whatsoever, the Court will restate its findings herein

 as to denying Plaintiff’s remaining motions.

       Therefore,     as   the    Magistrate    Judge    correctly     found,

 Plaintiff’s remaining motions, namely the Motion for Extension of

 Time to Supplement Response [ECF No. 38], Motion to Vacate Order

 [ECF No. 41], Motion for Default Judgment [ECF No. 32], and Renewal

 Motion for Default Judgment [ECF No. 42] should each be denied as

 moot. This Court agrees and will discuss each motion in turn.

       1. Motion for Extension of Time to Supplement Response [ECF
          No. 38] and Motion to Vacate Order [ECF No. 41]

       In light of the procedural posture of this case, and the

 findings this Court is making herein, both Motion for Extension of

 Time to Supplement Response [ECF No. 38] and Motion to Vacate Order

 [ECF No. 41] are denied as moot. The Motion for Extension of Time

 to   Supplement     Response    is   titled   “Plaintiff’s    Response    to

 Defendant’s Motion to Dismiss with Incorporated Memorandum of

 Law,” but contains a perfunctory motion in the last paragraph to

 supplement his response once he gains access to a functional law

 library at the facility where he is incarcerated should the Court

 require it. While it is not entirely clear to the Court, it appears

 that Plaintiff’s response here pertains to the motion to dismiss


                                       8
Case 2:19-cv-00036-TSK-MJA Document 50 Filed 01/28/21 Page 9 of 11 PageID #: 274
 Field v. Phillip Morris, USA, Inc.                       2:19-CV-36

               ORDER ADOPTING REPORT AND RECOMMENDATION
         [ECF NO. 47] AND DISMISSING ACTION WITHOUT PREJUDICE

 filed by PM USA in the companion case [ECF No. 4 in 2:20-cv-2],

 which was consolidated with the instant case. Moreover, PM USA’s

 motion to dismiss in 2:20-cv-2 was denied as moot [ECF No. 9 in

 2:20-cv-2];    therefore,    Plaintiff’s      for   Extension    of   Time   to

 Supplement Response, to presumably PM USA’s motion to dismiss which

 was already denied, should be denied as moot.

       The Motion to Vacate Order [ECF No. 41] is a request to vacate

 the Court’s Amended Order of April 3, 2020 [ECF No. 35]. While

 Plaintiff’s motion is not clear, the Court notes that the Amended

 Order [ECF No. 35] granted PM USA’s Motion to Stay [ECF No. 33]

 the instant case pending resolution of PM USA’s motion to dismiss

 filed in the companion case [ECF No. 4 in 2:20-cv-2]. Similar to

 the above issue, that motion to dismiss was denied as moot [ECF

 No. 9 in 2:20-cv-2]. Therefore, Plaintiff’s Motion to Vacate the

 Amended    Order   is   denied   as   moot,    Plaintiff’s      objection    is

 overruled, and the R&R is adopted on this issue.

       2. Motion for Default Judgment [ECF No. 32] and Renewal Motion
          for Default Judgment [ECF No. 42]

       Plaintiff’s Motion for Default Judgment [ECF No. 32] and

 Plaintiff’s Renewal Motion for Default Judgment [ECF No. 42] are

 both procedurally improper as pleaded in this matter. In the

 initial Motion for Default Judgment [ECF No. 32], Plaintiff argues

 that he is entitled to default judgment because, in PM USA’s motion


                                       9
Case 2:19-cv-00036-TSK-MJA Document 50 Filed 01/28/21 Page 10 of 11 PageID #: 275
  Field v. Phillip Morris, USA, Inc.                        2:19-CV-36

                ORDER ADOPTING REPORT AND RECOMMENDATION
          [ECF NO. 47] AND DISMISSING ACTION WITHOUT PREJUDICE

  to dismiss in the companion matter [ECF No. 4 in 2:20-cv-2], PM

  USA stated that the Amended Complaint had been filed in the instant

  case, resulting in two identical cases pending simultaneously.

  Plaintiff asserts that PM USA’s acknowledgement of the Amended

  Complaint having been filed in this case constitutes good service

  of the Amended Complaint and Summons, and that given the passage

  of time without an answer or responsive pleading in the instant

  matter, default judgment should be entered. However, as the Court

  has found, Plaintiff has not effectuated service of the Amended

  Complaint and Summons on PM USA pursuant to Rule 4 of the Federal

  Rules of Procedure. Again, Plaintiff fails to cite any statute or

  rule to support his conclusion that effective service has been

  made, nor is this Court aware of any such authority. Therefore,

  Plaintiff’s companion motions for default judgement [ECF Nos. 32,

  42] are denied, Plaintiff’s objection is overruled, and the R&R is

  adopted on this issue.

                               V.     CONCLUSION

         For the reasons discussed above, the R&R is ADOPTED [ECF No.

  47].   Plaintiff’s    objections    are   OVERRULED   [ECF      No.    27,   28].

  Plaintiff’s Request for Waiver of Service [ECF No. 43], to the

  extent which it may be construed as a request for relief from the

  Court, and Plaintiff’s Motion for Extension of Time and Order for

  Service   Pursuant    to   Rule    4(c)(3)   [ECF   No.   44]    are    DENIED.

                                       10
Case 2:19-cv-00036-TSK-MJA Document 50 Filed 01/28/21 Page 11 of 11 PageID #: 276
  Field v. Phillip Morris, USA, Inc.                      2:19-CV-36

                ORDER ADOPTING REPORT AND RECOMMENDATION
          [ECF NO. 47] AND DISMISSING ACTION WITHOUT PREJUDICE

  Plaintiff’s Motion for Extension of Time to Supplement Response

  [ECF No. 38] and Plaintiff’s Motion to Vacate Order [ECF No. 41]

  are DENIED AS MOOT. Plaintiff’s Motion for Default Judgment [ECF

  No. 32] and Plaintiff’s Renewal Motion for Default Judgment [ECF

  No. 42] are DENIED.

        This action is DISMISSED without prejudice. The Court further

  ORDERS that this matter be STRICKEN from the Court’s active docket

  and DIRECTS the Clerk to enter a separate judgment order.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to the

  pro se Plaintiff by U.S. Certified Mail, return receipt requested,

  and all counsel of record, as provided in the Administrative

  Procedures for Electronic Case Filing in the United States District

  Court for the Northern District of West Virginia.

        DATED: January 28, 2021


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       11
